Opinion
Quinn, Judge:
A previous conviction by summary court-martial at which the accused was sentenced to confinement at hard labor for 30 days is allegedly invalid because the accused was unrepresented by counsel. See United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 26, 1973). It appears that the confinement was suspended and apparently never revoked. Whether a sentence to confinement never actually served because of a satisfied period of probation is subject to constitutional attack as in Alderman need not be answered, for I am satisfied that the evidence of previous conviction did not lead the court-martial to impose a more severe sentence for the larceny and other offenses for which the accused was convicted at this trial. Accordingly, the decision of the Court of Military Review is affirmed.